DETAILED ACTION
	This application has been examined. Claims 1-2,4,6-8,10-13,21-29 are pending.  Claims 3,5,9,14-20 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Making Final
Applicant's arguments filed 4/20/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘receiving, by an optical network device used to relay traffic between a provider and a subscriber in an optical network, an operations, administration, and management (OAM) message, the optical network device provisioned according to the Data Over Cable Service Interface Specification (DOCSIS) Provisioning of Ethernet Passive Optical Network (DPoE) specification that references OAM messages, the OAM message including an instruction for locating a software update image file that updates the configuration’ --  and  -- ‘using, by the optical network device, the instruction to locate, request, and download the image file through data packets not sent in OAM messages ’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not moot in view of the new grounds for rejection.  
The Applicant presents the following argument(s) [in italics]:
… claim 1, as amended, recites the limitation of “using, by the optical network device, the instruction to locate, request, and download the image file through data packets not sent in OAM messages.” This limitation is neither disclosed in, nor obvious in view of, the cited prior art. The applicant notes that both Fujino and Zang rely on the use of OAM messaging to complete updates to optical network devices. No portion of any other reference would lead one of ordinary skill in the art to modify Fujino to deviate from the existing update procedure so as to begin an update with an OAM message, but then complete the update through transfers not made in OAM messages. …
The Examiner respectfully disagrees with the Applicant. 

Fujino-Zhang-Lodeiro disclosed (re. Claim 1) receiving, by an optical network device used to relay traffic between a provider and a subscriber in an optical network, an operations, administration, and management (OAM) message, (Fujino-Paragraph 5,the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM, Paragraph 51, the optical line terminal 101 obtains a corresponding configuration file 76 from the management server 151. Then, the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM,  )  the OAM message including an instruction for locating a configuration file that updates the configuration. (Zhang-Paragraph 38, OAM packet, where a Data/pad” field carries a TLV whose type is “0x03”, and a value field of the TLV carries a specific management instruction. After receiving the third OAM packet, the ONU extracts the specific management instruction, and performs configuration according to the management instruction, Paragraph 48,Paragraph 51, receiving, by the processor 62 in the ONU, the management instruction of the OLT by using the channel may be receiving a third OAM packet of the OLT, where the third OAM packet carries the management instruction in a manner of extension, table 1, Paragraph 30, existing OAM packet is shown in FIG. 3, where “subtype” is a reserved field so that the field carries a specific message type of the OAM packet.  )
While Fujino-Zhang-Lodeiro substantially disclosed the claimed invention Fujino-Zhang-Lodeiro does not disclose (re. Claim 1)  wherein the optical network device is provisioned according to the Data Over Cable Service Interface Specification (DOCSIS) Provisioning of Ethernet Passive Optical Network (DPoE) specification that references OAM messages, the OAM message including an instruction for locating a software update image file that updates the configuration  
using, by the optical network device, the instruction to locate, request, and download the image file through data packets not sent in OAM messages.  
Hajduczenia Paragraph 23 disclosed Demarcation devices in DPoE when operated with a DPoE ONU, with the ability to use the secure file transfer process on the Demarcation device. The Demarcation device can be properly auto-configured to receive the configuration files from the DOCSIS back-office system and interact with the DPoE ONU unit. A communication path can be established between the Demarcation device (required to be equipped with an IP address) and the back-office system, such that a new service configuration file can be downloaded directly into the Demarcation device. 
Hajduczenia Paragraph 111 disclosed wherein the DEMARC device establishes (if supported) a secure software download session with the back office server and retrieves the associated configuration file(s). The number of the retrieved configuration files was discussed before. Once the configuration file(s) are retrieved from the back office server, the DEMARC device proceeds with the configuration process
Hajduczenia disclosed (re. Claim 1) receiving, by an optical network device used to relay traffic between a provider and a subscriber in an optical network, an operations, administration, and management (OAM) message, the optical network device provisioned according to the Data Over Cable Service Interface Specification (DOCSIS) Provisioning of Ethernet Passive Optical Network (DPoE) specification (Hajduczenia-Paragraph 23, Demarcation devices in DPoE when operated with a DPoE ONU, )  that references OAM messages, the OAM message including an instruction for locating a software update image file that updates the configuration  (Hajduczenia-Paragraph 57, provides the Demarcation device with the following information: (1) secure file transfer method, (2) URI of the back office server storing the service configuration file for the Demarcation device, and (3) service configuration file name.. the Demarcation device is requested to use HTTPS to retrieve the said file)

using, by the optical network device, the instruction to locate, request, and download the image file through data packets not sent in OAM messages.  (Hajduczenia-Paragraph 59, the Demarcation device processes the information contained in the said DHCP option, retrieving the URI for the back office server, target service configuration file name and the requested secure file transfer method, Paragraph 60, Secure Software Download Mechanism, Paragraph 63, When secure communication is established, service configuration files may be securely downloaded from the second network device using any secure file transfer mechanism, e.g. SFTP )
Fujino, Zhang and Hajduczenia are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Hajduczenia into Fujino -Zhang.  The motivation for the said combination would have been to enable a secure file transfer mechanism adding an additional layer of security and identity verification in the DPoE Network.(Hajduczenia-Paragraph 28)



Priority
	 
 	This application claims benefits of priority from Provisional Application 62/871707 filed 7/9/2019. 
	The effective date of the claims described in this application is 7/9/2019.


Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,6-8,10-13,21,23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (USPGPUB 2017/0117965) further in view of Zhang (USPGPUB 2017/0279941) further in view of Lodeiro (USPGPUB 2018/0052677) further in view of Hajduczenia (USPGPUB 2014/0373116)
In regard to Claim 1
Fujino Paragraph 5 disclosed the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM.
Fujino disclosed (re. Claim 1) a method comprising: receiving, by a computing device, a first file for an update to a configuration, the first file sent via an operations, administration, and management message over an optical network. (Fujino-Paragraph 5,the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM, Paragraph 51, the optical line terminal 101 obtains a corresponding configuration file 76 from the management server 151. Then, the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM,  ) wherein a specification that is used to provision an optical networking unit includes a requirement that the operations, administration, and management message is to be used to update the configuration. (Fujino- the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM )
While Fujino substantially disclosed the claimed invention Fujino does not disclose (re. Claim 1) wherein the optical network device is provisioned according to the Data Over Cable Service Interface Specification (DOCSIS) Provisioning of Ethernet Passive Optical Network (DPoE) specification that references OAM messages, the OAM message including an instruction for locating a software update image file that updates the configuration  
using, by the optical network device, the instruction to locate, request, and download the image file through data packets not sent in OAM messages.  

While Fujino1 substantially disclosed the claimed invention Fujino does not disclose (re. Claim 1)   analyzing, by the computing device, the first file to determine the first file includes an instruction for locating a second file that includes an update to the configuration.

While Fujino substantially disclosed the claimed invention Fujino does not disclose (re. Claim 1) extracting, by the computing device, download information for the second file from the first file and using, by the computing device, the download information to request and download the second file via a data connection over the optical network, wherein the data connection includes a first transfer rate that is higher than a second transfer rate when using operations, administration, and management messages.

Zhang Paragraph 44 disclosed wherein the processor 52 is configured to instruct the optical transceiver 50 to send, by using the channel, a management instruction for managing the ONU to the ONU. Zhang Paragraph 48,Paragraph 51 disclosed the receiving, by the processor 62 in the ONU, the management instruction of the OLT by using the channel may be receiving a third OAM packet of the OLT, where the third OAM packet carries the management instruction in a manner of extension. After acquiring such management instructions, the processor 62 may perform configuration according to the management instructions.
Zhang disclosed (re. Claim 1) analyzing, by the computing device, the first file to determine the first file includes an instruction for locating a second file that includes an update to the configuration; (Zhang-Paragraph 38, OAM packet, where a Data/pad” field carries a TLV whose type is “0x03”, and a value field of the TLV carries a specific management instruction. After receiving the third OAM packet, the ONU extracts the specific management instruction, and performs configuration according to the management instruction, Paragraph 48,Paragraph 51, receiving, by the processor 62 in the ONU, the management instruction of the OLT by using the channel may be receiving a third OAM packet of the OLT, where the third OAM packet carries the management instruction in a manner of extension, table 1, Paragraph 30, existing OAM packet is shown in FIG. 3, where “subtype” is a reserved field so that the field carries a specific message type of the OAM packet.  ) extracting, by the computing device, information from the first file.  (Zhang- After receiving the third OAM packet, the ONU extracts the specific management instruction, and performs configuration according to the management instruction)
Fujino and Zhang are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Zhang into Fujino.  The motivation for the said combination would have been to enable a channel based on a layer 2 protocol to be established between an OLT and the ONU, and when a fault occurs in a layer 3 connection between the OLT and the ONU, the OLT may send a management instruction for managing the ONU to the ONU by using the layer 2 channel. In this way, maintenance personnel do not need to go to a site to perform commissioning, and therefore, maintenance costs can be reduced.(Zhang-Paragraph 52)

While Fujino-Zhang substantially disclosed the claimed invention Fujino-Zhang does not disclose (re. Claim 1) extracting download information for the second file from the first file and using, by the computing device, the download information to request and download the second file via a data connection over the optical network, wherein the data connection includes a first transfer rate that is higher than a second transfer rate when using operations, administration, and management messages.
Lodeiro Paragraph 38 disclosed on-boot update policy for updating all or a particular subset of the cable modem population (the population including all the cable modems that connect to the network) to a specific cable modem firmware version during a given time frame, as set by the user, during which updates can take place. The policy includes a specific URI that describes the location of the firmware file (underlying the update). 
Lodeiro Paragraph 51 disclosed wherein the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server.
Lodeiro disclosed (re. Claim 1) extracting download information for the second file from the first file and using, by the computing device, the download information to request and download the second file (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server) via a data connection over the optical network.(Lodeiro-Paragraph 30, Cable modem termination systems (CMTSs) are broadband routers that connect to cable modems through coaxial or optical fiber cable, convert their signals to the IP protocol and transmit to an (IP) router. This CMTS-IP router pair connects cable modems to other equipment in the network. ) 
 
Fujino,Zhang and Lodeiro are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Lodeiro into Fujino-Zhang.  The motivation for the said combination would have been to implement the Automatic Firmware Management application (AFM) for managing firmware updates and monitoring firmware updates in real time by connecting to other network equipment that performs firmware updates over the cable modems and keeping tabs of update attempts and results. (Lodeiro-Paragraph 28)

Fujino-Zhang-Lodeiro disclosed (re. Claim 1) receiving, by an optical network device used to relay traffic between a provider and a subscriber in an optical network, an operations, administration, and management (OAM) message, (Fujino-Paragraph 5,the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM, Paragraph 51, the optical line terminal 101 obtains a corresponding configuration file 76 from the management server 151. Then, the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM)  the OAM message including an instruction for locating a configuration file that updates the configuration. (Zhang-Paragraph 38, OAM packet, where a Data/pad” field carries a TLV whose type is “0x03”, and a value field of the TLV carries a specific management instruction. After receiving the third OAM packet, the ONU extracts the specific management instruction, and performs configuration according to the management instruction, Paragraph 48,Paragraph 51, receiving, by the processor 62 in the ONU, the management instruction of the OLT by using the channel may be receiving a third OAM packet of the OLT, where the third OAM packet carries the management instruction in a manner of extension, table 1, Paragraph 30, existing OAM packet is shown in FIG. 3, where “subtype” is a reserved field so that the field carries a specific message type of the OAM packet.  )
While Fujino-Zhang-Lodeiro substantially disclosed the claimed invention Fujino-Zhang-Lodeiro does not disclose (re. Claim 1) wherein the optical network device is provisioned according to the Data Over Cable Service Interface Specification (DOCSIS) Provisioning of Ethernet Passive Optical Network (DPoE) specification that references OAM messages, the OAM message including an instruction for locating a software update image file that updates the configuration  
using, by the optical network device, the instruction to locate, request, and download the image file through data packets not sent in OAM messages.  
Hajduczenia Paragraph 23 disclosed Demarcation devices in DPoE when operated with a DPoE ONU, with the ability to use the secure file transfer process on the Demarcation device. The Demarcation device can be properly auto-configured to receive the configuration files from the DOCSIS back-office system and interact with the DPoE ONU unit. A communication path can be established between the Demarcation device (required to be equipped with an IP address) and the back-office system, such that a new service configuration file can be downloaded directly into the Demarcation device. 
Hajduczenia Paragraph 111 disclosed wherein the DEMARC device establishes (if supported) a secure software download session with the back office server and retrieves the associated configuration file(s). The number of the retrieved configuration files was discussed before. Once the configuration file(s) are retrieved from the back office server, the DEMARC device proceeds with the configuration process
Hajduczenia disclosed (re. Claim 1) receiving, by an optical network device used to relay traffic between a provider and a subscriber in an optical network, an operations, administration, and management (OAM) message, the optical network device provisioned according to the Data Over Cable Service Interface Specification (DOCSIS) Provisioning of Ethernet Passive Optical Network (DPoE) specification (Hajduczenia-Paragraph 23, Demarcation devices in DPoE when operated with a DPoE ONU, Paragraph 24, configuration of the B-ONU via the DPoE specific OAM)  that references OAM messages, the OAM message including an instruction for locating a software update image file that updates the configuration  (Hajduczenia-Paragraph 57, provides the Demarcation device with the following information: (1) secure file transfer method, (2) URI of the back office server storing the service configuration file for the Demarcation device, and (3) service configuration file name.. the Demarcation device is requested to use HTTPS to retrieve the said file)

using, by the optical network device, the instruction to locate, request, and download the image file through data packets not sent in OAM messages.  (Hajduczenia-Paragraph 59, the Demarcation device processes the information contained in the said DHCP option, retrieving the URI for the back office server, target service configuration file name and the requested secure file transfer method, Paragraph 60, Secure Software Download Mechanism, Paragraph 63, When secure communication is established, service configuration files may be securely downloaded from the second network device using any secure file transfer mechanism, e.g. SFTP )
Fujino, Zhang and Hajduczenia are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Hajduczenia into Fujino -Zhang.  The motivation for the said combination would have been to enable a secure file transfer mechanism adding an additional layer of security and identity verification in the DPoE Network.(Hajduczenia-Paragraph 28)

In regard to Claim 21
Claim 21 (re. network) recites substantially similar limitations as Claim 1.  Claim 21 is rejected on the same basis as Claim 1.
 In regard to Claim 4,23
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 4,23) wherein the data packets are used to download data to a customer premise equipment device. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)
 
In regard to Claim 6,24
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 6,24) wherein the operations, administration, and management message is received from an optical line terminal. (Fujino-Paragraph 5,the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM, Paragraph 51, the optical line terminal 101 obtains a corresponding configuration file 76 from the management server 151. Then, the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM)

In regard to Claim 7
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 7,17) wherein using the download information to request and download the second file comprises: sending a request for the second file to a server; and receiving the second file from the server. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 8
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 8,18) wherein the server is a separate entity from an optical line terminal that sent the operations, administration, and management message. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 9
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 9,19) wherein the server is not required to use operations, administration, and management messages to update the optical networking unit configuration.( Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 10,26
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 10,26) wherein sending the request comprises: using an Internet Protocol stack to send the request to the server via the optical network.(Lodeiro-Paragraph 30, Cable modem termination systems (CMTSs) are broadband routers that connect to cable modems through coaxial or optical fiber cable, convert their signals to the IP protocol and transmit to an (IP) router. This CMTS-IP router pair connects cable modems to other equipment in the network)

In regard to Claim 11,27
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 11,27) wherein extracting the download information comprises: extracting server information for a server that is storing the second file and identification information that identifies the second file. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 12,28
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 12,28) wherein extracting the download information comprises: extracting protocol information for a protocol to use (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server) to send the request for the second file. (Zhang-After receiving the third OAM packet, the ONU extracts the specific management instruction, and performs configuration according to the management instruction)
In regard to Claim 13,29
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 13,29) wherein the first file includes a link to the second file. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)
In regard to Claim 25
Fujino-Zhang-Lodeiro-Hajduczenia disclosed (re. Claim 25) wherein the storage location is remote from the server. (Hajduczenia-Paragraph 65, The back-office server may be located in a DOCSIS headend.)

   Claims 2,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (USPGPUB 2017/0117965) further in view of Zhang (USPGPUB 2017/0279941) further in view of Lodeiro (USPGPUB 2018/0052677) further in view of Hajduczenia (USPGPUB 2014/0373116) further in view of further in view of Yamanaka (US Patent 7076563) further in view of Ethernet OAM, Page 9, Yaakov (Jonathan) Stein,  RAD Data Communications, copyright 2006 

In regard to Claim 2,22
 While Fujino-Zhang-Lodeiro-Hajduczenia substantially disclosed the claimed invention Fujino-Zhang-Lodeiro-Hajduczenia does not disclose (re. Claim 2,22) wherein the image file is downloaded at a faster rate than the OAM message.
Yamanaka Column 20 Lines 50-55 disclosed wherein optical network units (ONU) 33a, 33b and 33c are connected to the servers 31a, 31b and 31c (refer to FIG. 1) which are called download sites and are possessed by the digital content retailers 3a, 3b and 3c. A large volume of file of digital content is downloaded from the download sites (or the servers 31a, 31b and 31c) to the consumers.
Yamanaka disclosed (re. Claim 2,22) wherein the data connection includes a first transfer rate. (Yamanaka- Column 18 Lines 35-40, digital content reserved for the consumer 1a is downloaded from the backbone networks 21a, 21b and 21c to the consumer 1a at a first transmission condition (that is, a data transfer rate of 6.6 Mb/s and a first time zone) according to the first bandwidth reservation ) 
Yaakov Page 9 disclosed wherein OAM messages are sent as slow protocol frames, and are restricted in the number of protocol frames that may be transmitted per second – no more than 10 PDU frames per second.
Yaakov disclosed (re. Claim 2,22) wherein the data connection includes a second transfer rate when using operations, administration, and management messages.( Yaakov- Page 9,OAM messages are sent as slow protocol frames, and are restricted in the number of protocol frames that may be transmitted per second – no more than 10 PDU frames per second.)
Fujino,Zhang and Yamanaka are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Yamanaka into Fujino-Zhang.  The motivation for the said combination would have been so that a probability that the desired digital content specified by the particular consumer is successfully downloaded to the particular consumer in the down direction can be increased, a time period required for the downloading of the desired digital content in the down direction can be easily predicted, and an operational efficiency for the downloading of the desired digital content in the down direction can be improved. (Yamanaka-Column 19 Lines 10-15)  
Fujino,Zhang and Yaakov are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Yaakov into Fujino-Zhang.  The motivation for the said combination would have been to implement OAM to increase the reliability and maintenance of TDM networks. (Yaakov-Page 4)
  Yamanaka-Yaakov disclosed (re. Claim 2,22) wherein the image file is downloaded at a faster rate  (Yamanaka- Column 18 Lines 35-40, digital content reserved for the consumer 1a is downloaded from the backbone networks 21a, 21b and 21c to the consumer 1a at a first transmission condition (that is, a data transfer rate of 6.6 Mb/s and a first time zone) according to the first bandwidth reservation )   than the OAM message.( Yaakov- Page 9,OAM messages are sent as slow protocol frames, and are restricted in the number of protocol frames that may be transmitted per second – no more than 10 PDU frames per second.)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444